Citation Nr: 1643478	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left hemidiaphram.

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia made in February 2014, October 2014, and March 2015. 

These matters were previously before the Board, and, in March 2016, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No medical nexus exists between the Veteran's coronary artery disease and a documented in-service incurrence, and his coronary artery disease did not manifest within one year of separation from service.

2.  No medical nexus exists between the Veteran's peripheral vascular disease of the bilateral lower extremities and a documented in-service incurrence, and his peripheral vascular disease of the bilateral lower extremities did not manifest within one year of separation from service.

3.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 is based on allegedly negligent healthcare that he received from non-VA employees at a non-VA healthcare facility.

4.  The Veteran has not been granted service connection for any of the disabilities he believes cause him to be in need of aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  

2.  The criteria for service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the left hemidiaphram as a residual of VA treatment have not been met. 38 U.S.C.A. §  1151  (West 2014); 38 C.F.R. § 3.361  (2015).

4.  The criteria for entitlement to special monthly compensation for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before a personal hearing before the Board, and a transcript of the hearing is of record.  See Transcript.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

These issues were previously remanded in order to provide the Veteran with an additional VA examination as well as a statement of the case (SOC).  An additional VA examination and a supplemental statement of the case (SSOC) were provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Coronary Artery Disease and 
Peripheral Vascular Disease of the Bilateral Lower Extremities

At issue is whether the Veteran is entitled to service connection for coronary artery disease and peripheral vascular disease of the bilateral lower extremities.  The weight of the evidence is against a finding that there is a medical nexus between his claimed disabilities and an in-service incurrence; and that neither disability manifested within one year of separation of service.

The Veteran testified at a personal hearing before the Board in August 2015 that he had experienced a great deal of chest pain during his military career.  He also reported experiencing three heart attacks since separating from service with the first occurring in January 2008.  The Veteran indicated that he was exposed to CS gas in-service, and that he was treated for high blood pressure in-service.  See Transcript.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like cardiovascular disease, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are silent for reports of, or treatment for, either coronary artery disease or peripheral vascular disease, but he did seek treatment for high blood pressure in service in July 1980.

VA treatment records from June 2013 to December 2014 indicate that the Veteran was diagnosed with coronary artery disease and peripheral vascular disease.

Private treatment records from June 2013 to July 2013 indicate that the Veteran was diagnosed with a myocardial infarction, coronary artery disease, and a possible pericardial effusion.

A September 2013 electrocardiogram (EKG) indicates that the Veteran had left atrial and left ventricular hypotrophy.  A chest X-rays, an echocardiogram, and a coronary artery angiogram all completed in 2013 were all abnormal.  

The Veteran submitted a cardiac questionnaire from a private physician in October 2013.  The Veteran reported chest pain and shortness of breath.  The private physician diagnosed the Veteran with ischemic cardiomyopathy.  

The Veteran submitted a VA disability questionnaire completed by a private physician in July 2015.  The private physician diagnosed the Veteran with coronary artery disease and peripheral artery disease, and that the coronary artery disease dated back to a myocardial infarction in 2007.  The physician also noted that the Veteran had a heart attack in 2011 and a second myocardial infarction in 2013.

The Veteran also submitted a July 2015 private medical opinion.  The private physician diagnosed the Veteran with coronary artery disease and peripheral vascular disease, and opined that both were caused by his hypertension which developed in-service.  However, irrespective of the physician's medical opinion, the Board has previously found that the Veteran's hypertension neither began during nor was otherwise caused by his military service.  See March 2016 Board Decision.  As such, service connection cannot be granted on a secondary basis.

Nevertheless, because the Veteran was treated on one occasion during service for hypertension, the Board remanded the Veteran's claim to obtain an additional medical opinion.  The medical professional was asked two questions:  Is it at least as likely as not (50 percent or greater) that the Veteran's coronary artery disease either began during or was otherwise caused by his military service.  In answering this question, the examiner was asked to address the July 2015 opinion of Dr. Jones, as well as the relevance, if any, of the Veteran's cocaine use, smoking, weight, and non-service connected hypertension; and is it at least as likely as not (50 percent or greater) that the Veteran's peripheral vascular disease of the bilateral lower extremities either began during or was otherwise caused by his military service.  

In January 2016, the director of a VA clinic concluded that it was at least as likely as not that the Veteran's coronary artery disease and peripheral vascular disease were caused by his hypertension, but found that it was less likely than not that the Veteran's hypertension either began during or was otherwise caused by his military service.

The Veteran underwent a VA examination in May 2016 at which he acknowledged that he had not been diagnosed with either coronary artery disease or peripheral vascular disease during a period of service; although he did report being evaluated for hypertension while in service.  The Veteran was diagnosed with coronary artery disease and peripheral vascular disease of the bilateral lower extremities.  The examiner opined that the Veteran's coronary artery disease and peripheral vascular disease were less likely than not related to a period of service.  The examiner noted that the Veteran did not have a history of either disease upon separation of service, and that the Veteran had a substantial history of substance abuse and cigarette smoking after service; two factors that were known to contribute to the development of coronary artery disease.  She also noted that while Dr. Jones had reference in-service hypertension, the Veteran had shown normal blood pressure readings on numerous occasions throughout service, that his chest x-ray in 1987 showed a normal heart and prost-service treatment records showed no persistent elevation in blood pressure for approximately 20 years after the Veteran's service.   

The weight of the evidence indicates that the Veteran's coronary artery disease and peripheral vascular disease are not related to a period of service.  The medical evidence of record clearly indicates that the Veteran has been diagnosed with both conditions.  Credible evidence, including service treatment records, confirms that the Veteran was hospitalized in service on a single occasion for high blood pressure.  However, the evidence does not demonstrate a medical nexus between the in-service incurrence or any of the claimed conditions.  The Veteran was provided with a May 2016 VA examination and a January 2016 specialist opinion.  Both indicated that the Veteran's coronary artery disease and peripheral vascular disease were less likely than not related to a period of service.  The Board finds these opinions credible and affords them great weight, because they were based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also notes that the Veteran submitted a private opinion in July 2015 indicating that the Veteran's claimed conditions were related to a period of service.  Upon careful examination however, the private opinion relies on the assumption that the Veteran's hypertension was related to a period of service, and that it caused his coronary artery disease and peripheral vascular disease.  As previously noted, the Board has previously found that the Veteran's hypertension is not related to a period of service.  Additionally, Dr. Jones failed to address known causative factors for coronary artery disease such as smoking and cocaine abuse.  Therefore, the Board does not afford the private opinion great weight.

Additionally, the Board notes that neither the Veteran's coronary artery disease nor his peripheral vascular disease manifested within one year of separation from service.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of peripheral vascular disease or coronary artery disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To this end, the Board appreciates the Veteran's testimony regarding the symptoms he reportedly experienced in service, and based on his testimony, several medical opinions were obtained to assess the specific facts of his case.  However, ultimately the Veteran lacks the medical training or expertise to provide a competent opinion as to the etiology of either his coronary artery disease or his peripheral vascular disease. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's arterial and vascular conditions on appeal and a period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for coronary artery disease and peripheral vascular disease is denied.

Left Hemidiaphram

At issue is whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability of the left hemidiaphram.  The Veteran's claim is based on allegedly negligent healthcare that he received from a non-VA employee at a non-VA facility; which resulted in a paralyzed left hemidiaphram.  As a matter of law, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151, because claimed injury was the result of healthcare from non-VA employees at a non-VA facility.

The facts of the case are essentially undisputed.  The Veteran sought emergency care at a VA facility in June 2013.  The VA facility was unable to provide the necessary healthcare service, and the Veteran was transferred to Fairview Park Hospital; a private facility.  After receiving treatment, the Veteran was subsequently transferred to the Coliseum Medical Center, another private facility, in order to undergo coronary surgery.  After his treatment at the private facilities, the Veteran developed paralysis of the left hemidiaphram. 

Importantly, the Board need not address whether the treating physician was careless, or whether there were subsequent complications that were reasonably foreseeable.  The threshold question remains: Did additional disability result from VA care?  The Board concludes that it did not.

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs.  A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2). 

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment, or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  For a veteran deemed eligible, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a).

The Veteran sought compensation benefits under 38 U.S.C.A. § 1151 for residuals of treatment performed at a private, non-VA facility.  These facts are not disputed. To the extent that the Veteran's treatment was provided on a fee basis, such providers are not VA employees, as their day-to-day activities are not subject to VA supervision.  38 C.F.R. § 3.361(e)(1).  The pertinent regulations do not differentiate between providers contracted with VA by contracting officials, and providers contracted with or arranged by VA by medical professionals for fee-basis procedures.  There is no requirement in the pertinent regulations that the provider completes a vetting process or be party to a certain type of contract.  In fact, the regulations allow that VA shall conduct a program of recovery audits for fee-basis contracts and other medical services contracts for the care of veterans.  38 U.S.C.A. § 1703 (d)(1).  The term "contract" is thus used in the regulation when contemplating fee-basis providers.  

Here, there is no evidence that VA had any jurisdiction or supervision over the private facilities in question, or its providers.  It remains that the type of fee-basis treatment the Veteran received under 38 U.S.C.A. § 1703  is specifically excluded from consideration under 38 U.S.C.A. § 1151, as the treatment was not in a VA facility or by a VA employee.  See 38 C.F.R. § 3.361(f)(1).  As such, the Veteran's claim is denied.

Special Monthly Compensation

At issue is whether the Veteran is entitled to special monthly compensation due to due aid and attendance if the Veteran's service connected disabilities cause any of the following special levels of disability: the Veteran, due to his service-connected disabilities, is so helpless as to be permanently bedridden or in need of regular aid and attendance; the Veteran, due to his service-connected disabilities, is substantially confined to their dwelling or is permanently institutionalized; or the Veteran has a total combined disability rating due to his service-connected disabilities and has been granted a separate disability that is independently 60 percent disabling.  38 C.F.R. § 3.350.  The Veteran has not been granted service connection for any disability.  See March 2015 Rating Decision Codesheet.  Therefore, the criteria for special monthly compensation due to aid and attendance have not been met.








ORDER

Service connection for coronary artery disease is denied.

Service connection for peripheral vascular disease of the bilateral lower extremities is denied.

Compensation under 38 U.S.C.A. § 1151 for additional disability of the left hemidiaphram based on the need for regular aid and attendance or housebound status is denied.  

Special monthly compensation based on the need for regular aid and attendance or housebound status is denied.


_____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


